         Case 1:20-cv-10617-WGY Document 29 Filed 03/31/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


  MARIA ALEJANDRA CELIMEN SAVINO,
  et al.,                                              No. 20-cv-10617-WGY
               Plaintiffs,

         v.

  THOMAS HODGSON, et. al.,
              Defendants.


        MOTION FOR LEAVE TO FILE DECLARATION AS AMICUS CURIAE

       Rick Raemisch, former Executive Director of the Colorado Department of Corrections

and Secretary of the Wisconsin Department of Corrections, hereby requests permission to file the

attached declaration as amicus curiae in this case. Mr. Raemisch and undersigned counsel

believe that his statement can assist this Court in responding to the challenges faced by detained

and incarcerated people and by staff due to the high risk of severe illness from COVID-19. Mr.

Raemisch provides the attached statement to help this Court and the parties to proceed in a

manner that best serves public safety and public health in this unprecedented crisis.

       The plaintiffs have consented to this motion. Counsel for defendants, provided a copy of

the proposed Amicus declaration this morning, have not yet responded with their clients’ position

on this motion.

       Mr. Raemisch has decades of experience in criminal justice. After being appointed the

Executive Director of the Colorado Department of Corrections in 2013, Mr. Raemisch helped

that department to undertake many reforms. He previously served as the Secretary of the

Wisconsin Department of Corrections, the elected sheriff of Dane County, Wisconsin, an

Assistant United States Attorney for the Western District of Wisconsin, and an Assistant District




                                             - 1-
         Case 1:20-cv-10617-WGY Document 29 Filed 03/31/20 Page 2 of 3



Attorney in Dane County, Wisconsin. He holds a J.D. awarded cum laude by the University of

Wisconsin School of Law. See Raemisch Declaration ¶¶ 2-6, Exh. 1 at 1-2.

       Mr. Raemisch has testified on corrections matters before a United States Senate

Subcommittee. He has served as a member of the United States Delegation to the United

Nations convenings in Cape Town and Vienna tasked with revising its standards for the

treatment of prisoners, adopted by the U.N. General Assembly in 2015 and known as the Nelson

Mandela Rules. He has been invited to participate in numerous forums on corrections law and

policy, including at Yale Law School, New York University Law School, John Jay College of

Criminal Justice, and the Ninth Circuit. His colleagues have repeatedly recognized his

contributions. He has received numerous awards for his work, including the 2018 International

Corrections and Prisons Association Head of State Award, the 2017 Association of State

Correctional Administrators Tom Clements Award, and the 2016 National Alliance on Mental

Illness Sam Cochran Award. See Raemisch Declaration at ¶¶ 7-10, Exh. 1 at 3.

       As reflected in his statement, Mr. Raemisch believes that it is incumbent upon him during

the COVID-19 pandemic to volunteer his expertise to aid courts and public officials in

understanding the urgent need – and the best approaches – to reduce substantially incarceration

levels in order to protect the health and safety of incarcerated people, correctional and medical

staff, and the broader community. See Raemisch Declaration at ¶ 12. If this Court or the parties

were to believe it useful, he would be willing to provide help with respect to the resolution of the

case. See Raemisch Declaration at ¶ 29.

       Mr. Raemisch recently has been approved to participate in a pair of consolidated cases as

Amicus Curiae. See Coleman v. Newsom, No. 90-cv-00520-KJM-DB (N.D. Cal.), DE 6554




                                              - 2-
         Case 1:20-cv-10617-WGY Document 29 Filed 03/31/20 Page 3 of 3



(Order dated March 31, 2020) (Tigar, J.); Plata v. Newsom, No. 01-cv-0351-JST (N.D. Cal.), DE

3245 (Order dated March 31, 2020) (Tigar, J.).

       Accordingly, Mr. Raemisch requests leave to file the attached amicus declaration.

                                              Respectfully submitted,

                                              RICK RAEMISCH

                                              By his attorney,

                                                     /s/ William Fick
                                              WILLIAM W. FICK, ESQ.
                                              (BBO # 650562)
                                              FICK & MARX LLP
                                              24 Federal Street, 4th Floor
                                              Boston, MA 02110
                                              (857) 321-8360
                                              WFICK@FICKMARX.COM

                                              Of counsel:
                                              JUDITH RESNIK, ESQ.
                                              (Conn. Bar No. 049660)
                                              127 Wall St.
                                              New Haven, Connecticut 06520
                                              JUDITH.RESNIK@YALE.EDU

                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on March 31,
2020.

                                              /s/ William Fick




                                              - 3-
